Citation Nr: 1206627	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-44 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disability, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1968 to February 1970.  The Veteran's decorations for his active service include a Combat Action Ribbon and the Vietnam Cross of Gallantry with palm.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a heart disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the Veteran submitted a timely notice of disagreement with the disability rating assigned for hypertension in an April 2009 rating decision.  The Veteran was issued a statement of the case on the issues of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for a heart disability and for the issue of an increased disability rating for hypertension.  In his November 2009 substantive appeal, the Veteran checked the box indicating that he wanted to appeal all of the issues listed on the October 2009 statement of the case.  However, in the box provided for written explanation, the Veteran expressly limited his appeal to the issue of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for a heart disability.  Additionally, in the arguments section of the substantive appeal form, the Veteran did not offer any arguments in support of his claim for an increased disability rating for hypertension.  Instead, the Veteran limited all his arguments to the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a heart disability.  Therefore, the Board finds that the Veteran has expressly limited his appeal to exclude the issue of entitlement to an increased disability rating for hypertension.  The Board has limited its consideration accordingly.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of Entitlement to service connection for a heart disability is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  In an unappealed January 2007 rating decision, the RO denied entitlement to service connection for carotid artery occlusion.  

2.  The evidence associated with the claims file subsequent to the January 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen his claim of entitlement to service connection for a heart disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

The Veteran originally filed his claim of entitlement to service connection for arteriosclerotic disease in March 2006.  In a January 2007 rating decision, the Veteran was denied entitlement to service connection for carotid artery occlusion based on a finding that he did not have carotid artery occlusion that was related to his service-connected diabetes mellitus and because there was no evidence of the disability while the Veteran was in active service.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the January 2007 rating decision included the Veteran's service treatment records (STRs), which were negative for any treatment for or a diagnosis of a heart disability while the Veteran was in active service; VA Medical Center outpatient treatment records from March 2006 and April 2006 showing that the Veteran had a history of left carotid stenosis and was taking Plavix for treatment; and a December 2006 VA examination report, which failed to show that the Veteran had a diagnosis of a heart disability at that time.  

The pertinent evidence that has been received since the unappealed rating decision includes the following: a September 2001 carotid magnetic resonance imaging scan (MRI) report, which showed that the Veteran had complete occlusion of the left carotid artery; treatment records through September 2009 from the Veteran's private physician which show that the Veteran has continued to receive treatment for a heart disability; a January 2009 VA examination report, a review of which showed that the VA examiner continued the diagnosis of carotid artery occlusion, but noted that it was not related to the Veteran's service-connected diabetes mellitus; an April 2009 statement from the Veteran in which he reported that he had been diagnosed with diabetes mellitus by a Dr. G sometime between 1985 and 1993; VA Medical Center treatment notes through March 2009 which show that occlusion and stenosis of the carotid artery is listed on the Veteran's active problem list; and an April 2009 rating decision which shows that the Veteran was awarded entitlement to service connection for hypertension.  

The Board finds that the evidence of record showing that the Veteran has been awarded entitlement to service connection for hypertension is new and material.  In this regard, the Board notes that hypertension is closely related to carotid artery disease and the claim has not been adjudicated on the basis of whether the Veteran's hypertension caused or chronically worsened his heart disability.  Therefore, the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim of entitlement to service connection for a heart disability is in order.    


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a heart disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a heart disability is decided.  

The Veteran has asserted that his heart disability developed as a result of his diabetes mellitus.  As noted above, since the Veteran filed his claim he has been awarded entitlement to service connection for hypertension, which is noted to be related to the Veteran's service-connected diabetes mellitus.  It is feasible that both diabetes mellitus and hypertension can contribute to a heart disability.  

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

At the time of the January 2009 VA examination, the examiner opined that the Veteran's heart disability was less likely as not related to his diabetes mellitus.  However, the VA examiner did not opine as to whether the Veteran's heart disability was chronically worsened by his diabetes mellitus.  Additionally, there is no indication from the record that a VA opinion has been obtained with respect to whether the Veteran's hypertension caused or chronically worsened his heart disability.  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his heart disability, to include whether it was caused or chronically worsened by either his service-connected diabetes mellitus or his service-connected hypertension.

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice with respect to 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present heart disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present heart disability as to whether it is at least as likely as not (a 50 percent or greater probability) that it was caused or chronically worsened by the Veteran's service-connected diabetes mellitus and/or his service-connected hypertension.

The complete rationale for all opinions expressed must be provided.

4. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a heart disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


